NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                       2007-7111


                                  JIMMY R. BROXTON,

                                                            Claimant-Appellant,

                                            v.


                 R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                     Respondent-Appellee

        Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for
claimant-appellant. Of counsel was Mark R. Lippman, The Veterans Law Group, of La
Jolla, California.

       Ronald G. Morgan, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for respondent-appellee. With him on
the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson, Director,
and Brian M. Simkin, Assistant Director. Of counsel on the brief were Michael J. Timinski,
Deputy Assistant General Counsel, and Ethan G. Kalett, Attorney, United States
Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Robert N. Davis
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-7111


                                JIMMY R BROXTON,

                                                            Claimant-Appellant,

                                          v.

                 R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


                                 JUDGMENT

ON APPEAL from the        United States Court of Appeals for Veterans Claims

In CASE NO(S).            04-2226

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (NEWMAN, RADER, and PROST, Circuit Judges).



                           AFFIRMED. See Fed. Cir. R. 36



                                               ENTERED BY ORDER OF THE COURT



DATED: August 17, 2007                         /s/ Jan Horbaly
                                               Jan Horbaly, Clerk